CONCURRING OPINION
Donlon, Judge:
The reports of the United States Customs Laboratory, on which defendant relies, find enumerated metallic elements but no evidence of metal as such.
What this means, is not explained. In Alpha Lux Co., Inc. v. United States, 27 C.C.P.A. (Customs) 162, C.A.D. 79, our appeals court distinguished between minerals that contain metallic elements and those that contain chemical elements.
Here, all analyses show the presence of either metals or metallic elements in the slag. Even defendant’s proofs confirm that tantalum, titanium, iron, and other metallic elements were found.
The duty-free provision of paragraph 1664 is for “Metallic mineral substances in a crude state * * *.” Defendant’s proofs, showing that the slag contained the metallic elements enumerated in the Government laboratory reports, have in fact confirmed, rather than rebutted, the plaintiffs’ proofs that this slag is a metallic mineral substance.
I concur that, on the proofs before us, the protests should be sustained.